Citation Nr: 1811606	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder to include pneumonia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant served on active duty in the U.S. Army from March 1977 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Although the appellant initially filed a claim for entitlement to service connection for pneumonia, as reflected on the title page the Board has restyled the issue to include any potentially relevant respiratory claims raised in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

A respiratory disability to include pneumonia was not manifest in service and is not otherwise attributable to service.


CONCLUSION OF LAW

A respiratory disability to include pneumonia was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the appellant and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

ANALYSIS 

The Veteran appeals the denial of service connection for a respiratory disorder to include pneumonia.  He reports that during basic training he was treated for respiratory problems.  He testified that he was in service for little over a month before he was discharged for his condition.  He maintains that since service he has had respiratory issues.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Based on the evidence presented, the Board finds against the claim for service connection.  To that end, service treatment records show that during the December 1976 pre-enlistment examination the appellant reported shortness of breath when exhausted.  On March 13, 1977, he was treated for an upper respiratory infection of a two day duration.  It was considered of viral origin.  He was admitted to the hospital, treated for seven days and discharged with a diagnosis of upper respiratory infection.  On March 25, 1977, he was readmitted for the same symptoms.  Probable pneumonia was diagnosed.  On discharge, a final diagnosis of upper respiratory infection with bronchitis was given.  

Although the appellant was treated for an upper respiratory infection with bronchitis in service, a chronic disability resulting therefrom is not shown by the record.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any competent opinion linking the appellant's current disability to service or any incident therein.  There is no competent evidence or opinion that the appellant's disability is related to his military service and neither the appellant nor his representative has presented any such opinion.

Rather, the October 2017 VA examiner opined that the appellant's respiratory disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He noted that the appellant had a long smoking history (three packs per day) for the last 30 years and that over the past few years the appellant experienced frequent productive cough and shortness of breath.  In 2017, the appellant was diagnosed with COPD and started treatment with inhaled bronchodilator and inhaled steroid he noted.  Examination revealed that there was no objective evidence to support a current diagnosis pneumonia.  

The VA examiner noted that service treatment record disclosed that the appellant was seen in March 1977 for viral upper respiratory infection turned into possible pneumonia and bronchitis and that on explanation of the separation examination in April 1977 no disability was documented.  Based on the service treatment records, the VA examiner found that the respiratory condition the appellant experienced in 1977 was treated and resolved.  The VA examiner found that the 30 years of smoking history is at least as likely as not the cause of the appellant's emphysema.

The Board finds that the medical opinion rendered by the VA examiner is persuasive and assign it greater probative weight than the lay statements of record.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the appellant's contentions and based the opinion on a review of the claims folder to include consideration of the in service history and the nature of the current disabilities.  The opinion is consistent with the historical record.  The Board finds no factual inaccuracies.  

For the reasons detailed above, the Board must find against the appellant's claim for service connection.  In making this decision, the Board notes that the appellant is competent to respiratory problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of his respiratory disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the opinion of the VA examiner is far more probative and persuasive as to the etiology of the appellant's respiratory disability.  

To the extent that the appellant alleges that his respiratory problems started in service and have continued since that time, the Board finds that the VA examiner considered his report of symptomatology.  As emphysema and COPD are not deemed chronic diseases under 38 C.F.R. § 3.309(a), the appellant's report of continuity of symptomatology since service is insufficient to support an award of service connection under 38 C.F.R. § 3.303(b).  

In sum, the most probative evidence of record preponderates against finding that the appellant's respiratory disability is related to service.  While the service treatment records show upper respiratory complaints, such disorders were acute in nature according to the competent evidence of record and a chronic disability resulting therefrom is not shown by the record.  Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C. § 5107.



ORDER

Entitlement to service connection for a respiratory disorder to include pneumonia is denied.  





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


